Citation Nr: 0708896	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a coronary artery 
disorder, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and May 2003 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified at the RO before a Decision Review 
Officer, in April 2005; a copy of the hearing transcript is 
contained in the claims file.  However, on May 17, 2006, the 
appellant failed to appear for a scheduled hearing before a 
Veterans Law Judge at the RO.  The appellant and his 
representative have neither given good cause for failure to 
appear nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining private treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

The veteran contends that his coronary artery disorder is 
secondary to his service-connected diabetes mellitus.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In a May 2006 letter, the veteran contends that he received 
treatment for his diabetes mellitus prior to being diagnosed 
with coronary artery disease.  The veteran recalled being 
treated by Dr. Milam in March 1987.  Additionally, he 
requested that the AOJ obtain treatment records regarding his 
diabetes mellitus from Aetna Insurance Company.  In November 
2006, the AOJ requested, from the veteran, additional 
information and a signed release form.  In response and 
shortly thereafter, the veteran submitted a signed release of 
medical evidence form for Aetna Insurance Company, but 
without a mailing address.  It appears that the AOJ has not 
yet requested medical records from Aetna Insurance Company.  
On remand, the AOJ should again ask the veteran to provide an 
address for Aetna Insurance Company and to identify any 
health care providers who have treated him for coronary 
artery disease or diabetes mellitus type II and attempt to 
obtain relevant treatment records, if not already in the 
claims file.

After receipt of records, the veteran should be scheduled for 
a VA examination to ascertain the nature and extent of the 
veteran's coronary artery disorder, in particular whether it 
is due to or aggravated by his service-connected diabetes 
mellitus type II.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the veteran to 
provide an address for the Aetna 
Insurance Company that has his medical 
records regarding treatment for diabetes 
mellitus.  Upon receipt of the address, 
the AOJ should obtain medical records 
from Aetna Insurance Company for all 
relevant medical evidence relating to the 
veteran's service connection claim, in 
particular records from Dr. Milam, who 
treated the veteran for diabetes 
mellitus, in March 1987.  Further, the 
AOJ should ask the veteran to again 
identify all health care providers that 
have treated him for symptomatology of 
coronary artery disease and diabetes 
mellitus type II.  The AOJ should attempt 
to obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  If records are unavailable, 
please have the health care provider(s) 
so indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
cardiology examination, by appropriate 
specialist to ascertain the nature, 
extent, and etiology of the veteran's 
coronary artery disease.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination report should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his disorder and 
reviewing the claims file, the 
examiner(s) should offer an opinion as to 
whether his coronary artery disease is at 
least as likely as not (50 percent or 
more probability) began during, or was 
aggravated, as the result of some 
incident of active service or his 
service-connected diabetes mellitus type 
II.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



